Exhibit 10.1

 

Marquez Trust

PO Box 44354

Denver, CO  80201

 

December 9, 2008

 

Venoco, Inc.
370 17th Street, Suite 3900
Denver, CO 80202

 

Re:  Disgorgement of Profits Under Section 16(b)

 

To the Members of the Board of Directors:

 

The Marquez Trust (“Holder”) hereby notifies Venoco, Inc. (the “Company”) that
Holder purchased 750,000 shares of the Company’s common stock (the “Common
Stock”) for $2.80 per share on December 8, 2008.  Because Holder is subject to
Section 16(b) of the Securities Exchange Act of 1934, as amended (“Section 16”),
and because Holder sold a total of 44,945 shares of Common Stock on July 14,
2008 for a weighted-average price of $24.0005 per share, Holder understands it
is obligated to pay to the Company the profits realized in connection with such
transactions as calculated pursuant to Section 16.  Holder has calculated such
profits, taking into account certain transaction costs incurred, to be
$949,249.67, and hereby agrees to promptly pay such amount to the Company. We
understand that the company will not assert any claims against Holder in
connection with the foregoing.  Please indicate your agreement to the terms
hereof by signing below.

 

 

Very truly yours,

 

 

 

/s/ Timothy Marquez

 

 

 

Timothy Marquez

 

 

 

 

Accepted and agreed this 9th day of December, 2008

 

 

 

Venoco, Inc.

 

 

 

By:

/s/ Timothy A. Ficker

 

Name: Timothy A. Ficker

 

Title: CFO

 

 

--------------------------------------------------------------------------------